Citation Nr: 0631729	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of cold injury of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1950 to June 1953 and 
is the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision which granted 
service connection for residuals of cold injury of the left 
foot as 10 percent disabling.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice in a September 2003 letter of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As the correct evaluation is the subject of the 
present appeal, on remand proper notice is required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran about disability ratings and effective dates for 
the award of benefits, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
provided prior to the adjudication of this issue.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006). As such, the RO 
is requested to cure this procedural defect upon remand. 


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an initial evaluation in 
excess of 10 percent for residuals of 
cold injury of the left foot and an 
earlier effective date for a grant of 
service connection.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  
 
2.  Upon completion of the foregoing 
development and any other development it 
deems appropriate, the RO should 
readjudicate the claim.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



